Citation Nr: 0900005	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for 
grants of service connection for diabetes mellitus and left 
cerebrovascular accident with right side hemiparesia and 
dysarthria, urinary and fecal incontinence and the 
assignments of a total disability evaluation and special 
monthly compensation, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1948 to May 1969.  
He died on December [redacted], 2001.  The appellant is his surviving 
spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

For the reasons that follow, the Board REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


REMAND

For the purpose of her entitlement to accrued benefits, the 
appellant asserts that the Board should assign an effective 
date prior to May 8, 2001, for grants of service connection 
for diabetes mellitus and left cerebrovascular accident with 
right side hemiparesia and dysarthria, urinary and fecal 
incontinence and the assignments of a total disability 
evaluation and special monthly compensation the RO awarded 
the veteran during his lifetime.  The appellant contends that 
July 1993 is the appropriate effective date as it corresponds 
with the date the RO received the veteran's claim for service 
connection for numbness in all of his extremities, a known 
complication of diabetes.  Additional action is necessary 
before the Board decides this claim.



First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008.  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his of her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), 
(c) (2008; see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 
2008) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, VA has not provided the appellant VCAA notice, 
adequate or otherwise, with regard to her claim.  Any 
decision to proceed in adjudicating it would therefore 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Second, the claims file establishes that in July 1993, as 
alleged, the veteran filed a claim for numbness in all of his 
extremities.  At that time, the medical evidence of record 
showed that the veteran had Type 2 diabetes and various 
complications thereof, but did not specifically relate the 
numbness to the diabetes.  The question thus becomes whether 
this claim can be viewed as a claim for service connection 
for Type 2 diabetes and its complications, thereby entitling 
the appellant to an earlier effective date and consequent 
accrued benefits, as alleged.  The RO did not address the 
appellant's contentions in this regard and did not inform the 
appellant whether, assuming the accuracy of her contentions, 
a claim that the veteran, not she filed in 1993 satisfies the 
requirements of 38 C.F.R. § 3.816(c)(2) (2008).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the appellant VCAA notice 
pertaining to her claim, which satisfies 
the Court's holding, noted above.  Such 
notice should include an explanation 
regarding whether a claim that the 
veteran, not the appellant filed in 1993 
satisfies the requirements of 38 C.F.R. 
§ 3.816(c)(2) (2008).

2.  Readjudicate the appellant's claim 
based on all of the evidence of record.  
In so doing, consider her assertions that 
an effective date of July 1993 is 
warranted under 38 C.F.R. § 3.816(c)(2) 
(2008) because that is the date the RO 
received the veteran's claim for service 
connection for numbness in all of his 
extremities, a known complication of 
diabetes.  If the benefit sought on 
appeal is not granted, provide the 
appellant and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




